Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a CON of 16/098,147 11/01/2018 PAT 10899738. which is a 371 of PCT/US2017/030577 05/02/2017, which claims benefit of 62/330,350 05/02/2016.
Claims 1-20 are pending.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating menin-mixed lineage leukemia (MLL) it does not reasonably provide enablement for all the diseases of claim 1-20.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.   There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether 
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

(A) The claims are very broad directed to treating a long list of diseases.  The scope of the compound claim 1 is embraces millions of compounds.  The diseases are described as cancer, a chronic autoimmune disorder, an inflammatory condition, a proliferative disorder, sepsis or a viral infection.  The scope for each of these diseases is addressed below.
(B) This is a medical invention. 
(D) One of ordinary skill is a medical doctor. 
(F) (G)  The application has provided no working examples of the treatment of any disease.  The only information in the specification is a reference to a test tube assay for the binding of menin on pages 229-235, and performance in cell based assay for inhibition growth in “MV4;11” cells and MOLM13 cells on page 236 ff.  The behavior of the compounds in both sets of assays is highly disparate with some compounds being potent while others gave “No inhibition”. There are no models of any disease but such activity might be indicative of compounds useful for treating MLL as discussed below.  Many of the diseases claimed have no known treatments. Diseases of the instant claims will be discussed in light of the state of the art and the disclosure.
Cancer

“Lung cancer is not a single disease but rather a collection of subtypes, each with its own molecular characteristics and mutations.” [ Dolgin “Lung Cancer Outlook” Nature | Vol 587 | 19 November 2020 S16-S17]. Lung cancers include various types, small cell, non-small cell lung cancer (NSCLC), bronchogenic carcinoma (squamous cell, undifferentiated small cell, undifferentiated large cell, adenocarcinoma), alveolar (bronchiolar) carcinoma, bronchial adenoma, chondromatous hamartoma, and mesothelioma. Treating even a single type of lung cancer is very difficult. Small-cell lung cancer (SCLC) represents about 15% of all lung cancers and is marked by an exceptionally high proliferative rate, strong predilection for early metastasis 
Colon cancer is very difficult to treat. According to Sanz-Garcia, “Current and advancing treatments for metastatic colorectal cancer” Expert Opinion on Biological Therapy, 16:1, 2016, 93-110 “Colorectal cancer (CRC) is still a challenge for clinicians and no great advances have been made in recent years….Fluoropyrimidines, oxaliplatin and irinotecan have been the main cytotoxic drugs used for years in metastatic CRC (mCRC) treatment. Sequential treatment could be adequate for selected patients although combined chemotherapy is widely delivered.” At no point are menin inhibitors suggested.

Pancreatic cancer is very difficult to treat and there are no examples of any treatment in the specification. See Schober “New Advances in the Treatment of Metastatic Pancreatic Cancer” Digestion 2015;92:175–184 “Pancreatic ductal adenocarcinoma (PDAC) is characterised by an extremely poor overall survival (OS) compared to other solid tumours. As the incidence of the 
Esophageal and stomach cancers are very difficult to treat and the specification has no models or examples of treating these cancers.  According to Boniface “Multidisciplinary management for esophageal and gastric cancer” Cancer Management and Research 2016:8 39–44, “Although there have been notable improvements in survival over the past 35 years, overall 5-year survival rates still hover ∼20% for esophageal cancer and 30% for gastric cancer.” “Multimodality therapy has become the foundation for treatment for the majority of patients with esophageal and gastric cancer.” No mention of menin inhibition is made.
The treatment of breast cancer depends on the type and stage of the disease. Different types include Early Localized, or Operable Breast Cancer stage I, stage II, stage IIIA, and operable stage IIIC breast cancer, Ductal Carcinoma in Situ, Locally Advanced or Inflammatory Breast Cancer, Locoregional Recurrent Breast Cancer. Stage IV breast cancer or Metastatic Breast Cancer. Approved drugs include, Methotrexate, Abraxane, Ado-Trastuzumab Emtansine, Anastrozol, Capecitabine, Cyclophosphamide, Docetaxel, Doxorubicin, Epirubicin, Eribulin, Everolimus, Exemestane, 5-FU, Fulvestrant, Gemcitabine, Goserelin Acetate, Ixabepilone, Letrozole, Lapatinib, Megestrol Acetate, Paclitaxel, Palbociclib, Pamidronate, Pertuzumab, Tamoxifen, Thiotepa, Toremifene, Trastuzumab, and Vinblastine. “Triple-negative breast cancer (TNBC) is an aggressive disease with limited treatment options and poor prognosis once metastatic.” Gerratana “Do platinum salts fit all triple negative breast cancers?” Cancer Treatment Reviews 48 
OTHER POTENTIAL THERAPEUTIC TARGETS IN TRIPLE-NEGATIVE BREAST CANCER
A variety of other potential targets have been incompletely validated in triple-negative breast cancer [33]. Particular attention should be paid to a number of the vascular endothelial growth factor receptor inhibitors [34], dasatinib (a Src kinase inhibitor) [35], and checkpoint kinase 1 inhibitors currently under development, among many others (Table 6). Page 8.

According to Yoo “New drugs in prostate cancer” Prostate Int 4 (2016) 37-42, “Currently, metastatic castration-resistant prostate cancer (CRPC) is usually treated with chemotherapy (docetaxel, mitixantrone, and cabazitaxel) or secondary hormonal therapeutic agents such as abiraterone or enzalutamide. Immunotherapy with sipuleucel-T has been employed in treating asymptomatic or minimally metastatic CRPC without visceral metastasis. Bone metastasis is managed with zoledronic acid, denosumab, or radium-223. Radium-223 is used for symptomatic bone metastasis without visceral metastasis. However, the effects of these treatments are less than satisfactory, and the need for novel agents in treating metastatic CRPC is still present.” Yoo goes on to review various new drugs and does not mention the involvement of menin.  According to Frame, “Assessing the Advantages, Limitations and Potential of Human Primary Prostate Epithelial Cells as a Pre-clinical Model for Prostate Cancer Research” in J. S. Rhim et al. (eds.), Human Cell Transformation, Advances in Experimental Medicine and Biology, Springer: 2019, 1164, pg 109-118:
 Despite several drugs showing promise after pre-clinical testing, many clinical trials fail [1, 2], and this is after testing in cell models as well as in xenografts [3, 4]. Thus, this would argue that there is a need for more effective pre-clinical 

The specification has none of these cell line models, and even if it did they are not correlative with treatment. Risbridger, “Patient-derived prostate Cancer: FROM basic science to the clinic.” Horm Cancer, 2016, 7, 236–240 . “Although cell lines provide a high-throughput system for testing, many cell lines, e.g. PC3, LNCaP and derivatives thereof, have been in circulation for years or decades, adapting and changing to their continual growth on plastic in laboratory cultures. These cell lines also do not reflect the biology of specimens available from men receiving contemporary treatments, such as enzalutamide or abiraterone, limiting their suitability to study mechanisms of resistance. Nowadays, we recognise that cell lines such as these only provide a crude means to screen potential agents of promise.” [Page 236].
Hematological malignancies are a heterogeneous group of cancers, see Vardiman “The World Health Organization (WHO) classification of the myeloid neoplasms” Blood (2002), 100(7), 2292-2302. The treatments are not the same.  Acute lymphoblastic leukemia (ALL), is very difficult to treat and even defining benefit from a drug is difficult.  “The recognition that ALL is a heterogeneous disease has led to treatment directed according to phenotype, genotype, and risk. Thus, mature B-cell ALL is the only subtype that is treated with shortterm intensive chemotherapy.” Pui “Treatment of Acute Lymphoblastic Leukemia” New England Journal of Medicine 2006, 354, 166-78. 
26 Other kinase targets have not, to date, proven to be of high value. Some promise in targeting AKT/PKB27 or CDK528 has been observed and clinical trials are underway examining these two kinase targets." In the words of Stewart these new approaches are "disappointing". “Chronic neutrophilic leukemia (CNL) The major question regarding CNL is whether it is a real disease. Fewer than 150 cases have been reported in the literature, and in a number of these cases CNL was found in association with another neoplasm, particularly myeloma.” [Vardiman ibid].
‑60). Only drugs with some activity against specific cell lines are then evaluated in tumor xenograft models (Figure 2).” Pg. 200  “While these techniques evaluate the preclinical activity of compounds, they do not provide information about molecular mechanisms or tumor selectivity, and have rarely guided subsequent clinical development.” Ocana Pg. 201  “Although the identification of new anti-tumour agents is mainly based on in vitro methodologies, the in vivo models are absolutely required to assess the pharmacological activity of a potential new drug in 
The situation is so dire that the National Cancer Institute essentially abandoned the NCI-60, Ledford “US cancer institute overhauls cell lines” Nature February 25, 2016 Volume 530 page 391: “When the NCI-60 was established, researchers had a very different conception of cancer, says James Doroshow, director of the Division of Cancer Treatment and Diagnosis at the NCI in Bethesda, Maryland. “Thirty years ago, the idea was that if you found a drug that worked on six breast cancer cell lines, then you could use it to treat breast cancer,” he says. “Well, it doesn’t work that way.” Since then, breast cancer has been broken down into subcategories that are based on genetic mutations — and each category may respond differently to treatment.” The NCI is focusing its efforts on “developing hundreds of ‘patient-derived xenografts’ (PDXs) by implanting small chunks of human tumours in mice — an environment that better mimics the human body. The tumours can then be harvested and reimplanted in other mice, allowing researchers to study a given tumour in multiple animals.”  While nothing is known about the predictive value of these PDX models being developed, a retrospective National Cancer Institute Study examined 39 known cancer drugs using transplantable human tumor cell lines and compared them to phase II clinical outcomes (Johnson, et. al. “Relationships between drug activity in NCI preclinical in vitro and in vivo models and early clinical trials.” British Journal of Cancer 2001, 84, 1424–1431). The data was not predictive of activity against the same human tumors. Breast cancer cell line data (like 
As aforementioned there is only an in vitro assay for the inhibition of the menin protein and performance in cell based assay for inhibition growth in certain cell lines. The relevance of the cell lines to all human cancer is not explained and as shown above by reference to Johnson, such assays do not correlate with any cancer treatments.  The specification discusses the use of the compounds to treat mixed lineage leukemia (MLL) on pages 1-2.  No other information is offered in terms of therapeutic activity besides the treatment of MLL.  According to He “High-Affinity Small-Molecule Inhibitors of the Menin-Mixed Lineage Leukemia (MLL) Interaction Closely Mimic a Natural Protein−Protein Interaction”  J. Med. Chem. 2014, 57, 1543−1556, “The protein−protein interaction between menin and mixed lineage leukemia (MLL) plays a critical role in acute leukemias with translocations of the MLL gene.11 Fusion of MLL with one out of over 60 12 The MLL leukemias represent a heterogeneous group of acute myeloid leukemias (AML) and acute lymphoblastic leukemias (ALL), accounting for about 5−10% of acute leukemias in adults 13 and ∼70% of acute leukemias in infants.14 Patients with MLL leukemias have very poor prognosis and respond poorly to currently available treatments,12,15 with only about 35% overall five-year survival rate,16 emphasizing the urgent need for development of novel therapies...”  After discussing the development of his compounds He states, “The most potent compound, MIV-6, efficiently inhibited proliferation and induced hematopoietic differentiation in MLL leukemia cells and strongly reduced the expression level of key MLL−fusion protein target genes. Overall, these data demonstrate that the novel class of menin−MLL inhibitors reported here has very promising on-target biological activity.”  So while difficult to treat, based upon the evidence in the specification it is reasonable to believe the compounds could treat MLL.
Chronic Autoimmune Diseases
There is no reasonable basis to associate menin with the treatment of all chronic autoimmune diseases.  Some autoimmune disorders include rheumatoid arthritis, systemic lupus erythematosus (lupus), inflammatory bowel diseases such as ulcerative colitis and Crohn's disease, multiple sclerosis (MS), Type 1 diabetes mellitus, chronic inflammatory demyelinating polyneuropathy, psoriasis, Graves' disease, Hashimoto's thyroiditis, myasthenia gravis, vasculitis, Addison's  disease, This is only a partial list, so clearly the scope of the claim term "autoimmune disease" is broad. 
Multiple sclerosis is poorly understood and treatment is difficult. "Despite decades of research on MS pathogenesis, and significant achievements within recent years, the etiology of 
 “Systemic lupus erythematosus is a chronic multisystem autoimmune disorder associated with significant morbidity and mortality. Traditionally, the cornerstone of SLE therapy has focused on anti-malarial or anti-metabolite medications in combination with corticosteroids… Lupus is a complex heterogeneous disease with as yet incompletely defined pathogenesis.”  [Chaichian “Targeted Therapies in Systemic Lupus Erythematosus: A State-of-the-Art Review” J Clin Cell Immunol 2013, S6, 1-8]. “Lupus pathogenesis remains incompletely understood and the heterogeneous nature of disease has made clinical investigation more difficult compared to other rheumatologic diseases. In addition, the lack of consistency in disease activity indices employed in clinical trials has made direct comparison of targeted therapies in SLE more challenging.” [conclusion].  Table 1 page 4 Summarizes specific agents investigated for the treatment of SLE.  At no point are menin inhibitors discussed as targets.
Mahieu “A critical review of clinical trials in systemic lupus erythematosus” Lupus (2016) 25, 1122–1140 discusses the fact that there is only one agent approved to treat lupus in the past 60 years despite many thousands of trials being run, “One challenge in caring for patients with SLE is a paucity of approved medications despite numerous recent efforts to identify efficacious drugs in clinical development programs. Randomized controlled trials (RCTs) evaluating novel biologic 
Inflammatory Disease
The term “inflammatory disease” is extremely broad.  The specification does not describe any inflammatory disease treatment.  One such disease is arthritis.  According to A.M. Bendele “Animal models of rheumatoid arthritis” J Musculoskel Neuron Interact 2001; 1(4):377-385. “Adjuvant Arthritis Rat adjuvant arthritis is an experimental model of polyarthritis which has been widely used for preclinical testing of numerous anti-arthritic agents which are either under preclinical or clinical investigation or are currently used as therapeutics in this disease1-3.” There is no model like this for arthritis.  Most arthritic conditions are poorly modeled in animals. See BENDELE, "Animal Models of Arthritis: Relevance to Human Disease" Toxicol Pathol 1999 27: 134-142. The whole document discusses problems with osteoarthritis animal models. The discussion on page 141 column 2 is instructive: “Predictability of animal models of OA, especially with respect to disease modification, is much more difficult to define than that of RA models. Most clinical trials of OA focus on symptomatic relief and are of 3-6 mo duration.” Osteoarthritis is practically untreatable and the specification has no osteoarthritis models.	
According to Argollo “Novel therapeutic targets for inflammatory bowel disease” Journal of Autoimmunity (2017), 85, 103-116, Ulcerative Colitis (UC), is an “immune mediated condition associated with progressive damage of the inflamed gut tissue” of uncertain pathogenesis. Argollo discusses various new treatments: “These novel drugs include agents that target leukocyte trafficking, Interleukin (IL) 23, Janus kinases (JAK), Sphingosine 1 phosphate (S1P) and Smad7, 
Sepsis
Sepsis is notoriously difficult to treat and model. According to Poli-de-Figueiredo “EXPERIMENTAL MODELS OF SEPSIS AND THEIR CLINICAL RELEVANCE” SHOCK, Vol. 30, Supplement 1, pp. 53-59, 2008:
Sepsis remains a major cause of morbidity and mortality worldwide despite developments in monitoring devices, diagnostic tools, and new therapeutic options (1, 2). It is a clinical syndrome resulting from a complex interaction between host and infectious agents, characterized by a systemic activation of multiple inflammatory pathways, including cytokine network and coagulation (3). The main cause of death is multiple organ failure, which is the final pathway for sepsis-induced systemic and regional hemodynamic changes, widespread microcirculatory disturbances, and cellular alterations, leading to an uncoupling between blood flow and metabolic requirements (4, 5). 

Extensive clinical and animal research, with substantial expenses, have been undertaken to address the pathophysiology and treatment of severe sepsis and septic shock (6, 7). In contrast to many preclinical studies, most clinical trials of promising new treatment strategies for sepsis have failed to demonstrate efficacy (8, 9).

According Gentile “HMGB1 as a therapeutic target for sepsis: it’s all in the timing!” Expert Opinion on Therapeutic Targets, 2014, 18:3, 243-245,  “There have been well over 100 clinical trials that utilized various biological response modifiers acting to suppress and/ or block the SIRS response [11,12], the majority of these having been enthusiastically successful in reducing mortality in murine models of abdominal sepsis.”  Gentile hints at the exceptionally poor performance of drugs to treat sepsis.  In fact no drugs are effective. See Marshall “Why have clinical trials in sepsis failed?” Trends in Molecular Medicine, April 2014, Vol. 20, No. 4 195-203. “More than 100 randomized clinical trials have tested the hypothesis that modulating the septic response to infection can improve survival. With one short-lived exception, none of these 
Viral Infection
The only information provided in the specification as to what the compounds do pharmacologically is as menin inhibitor.  There is no basic causal link between this activity and treating viral infections. Muller and  Kräusslich in “Antiviral Strategies” Handbook of Experimental Pharmacology Volume 189 Chapter 1, pages 1-24, “Viruses are obligatory intracellular parasites, whose replication depends on functions of the host cell. This defining feature has a number of consequences for the development and application of antiviral drugs. The intracellular replication and the appropriation of cellular pathways for purposes of the pathogen makes it difficult to define virus-specific targets for therapeutic intervention, and inhibition strategies have to be highly specific to prevent cell toxicity.” Pg. 2; “Another fundamental difference between viruses and other pathogens which affects the development of anti-infectives concerns the fact that viruses strongly rely on host cell pathways for many of their replication steps and thus do not present many pathogen-specific targets for pharmaceutical intervention. There are no structural or metabolic features common to many viruses, which fundamentally differ from the features of the mammalian cell – comparable with, for example, the bacterial cell wall, the 70S ribosome, or the distinct metabolic pathways of parasitic pathogens. Therefore, a broad-spectrum antiviral is difficult to conceive and selection of an effective drug for antiviral treatment usually .  
Conclusion
The existence of a single compound to treat all these diseases is impossible.   The instant claims embrace so many unrelated diseases with distinct etiologies and different treatments that a full evaluation is impossible.   Presumably to use this invention one would need to make the compounds of claim 1 and test them against all the various diseases in animals or humans which in vitro experiments with in vivo outcomes.  One could not use the full scope of this invention that has no working examples in this unpredictable art without undue experimentation.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what 
3.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,899,738.   Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds used in the instant methods are those in patent claims 1-29.  One could not practice the method of the instant claims without the patented compounds.  The method of the instant claims is disclosed in the specification of the ‘738 patent at column 235 line 66 to column 236 line 20, column 236 line 65 to column 241 line 13.   Such a disclosure in the specification makes the method obvious over the patented compound claims; see Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).  As per MPEP 804 II. (B) (2) (a):   “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” In Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003), the earlier patent claimed a compound and the written description disclosed the utility of that compound. The later patent claimed nothing more than the earlier patent’s disclosed utility as a method of using the compound. Thus, the court found that the claims of the later patent and the claims of the earlier patent were not patentably distinct.  The restriction requirement in the parent .
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625